                                         ORDER

       AND NOW, this 17th day of May, 2021, upon review of the motions before the Court, and

the responses thereto, it is hereby ORDERD that the Isken defendants’ Motion for Judgement on

the Pleadings, alternatively, Motion for Summary Judgement (ECF #342) is DENIED for the

reasons set forth in the accompanying Memorandum Opinion.



                                                  BY THE COURT:



                                                  /s/ Jeffrey L. Schmehl
                                                  Jeffrey L. Schmehl, J.
